EXHIBIT A
              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF NEW YORK

------------------------------X     Docket#
CACCAVALE, et al., ,          :     20-cv-00974-GRB-AKT
                Plaintiffs,   :
                              :
     - versus -               :     U.S. Courthouse
                              :     Central Islip, New York
                              :
HEWLETT-PACKARD COMPANY,      :
          et al.,             :     January 12, 2020
                Defendants    :     2:22 PM
------------------------------X

       TRANSCRIPT OF CIVIL CAUSE FOR PROCEEDINGS
           BEFORE THE HONORABLE GARY R. BROWN
              UNITED STATES DISTRICT JUDGE
A   P   P   E    A   R   A      N   C   E   S:
(Telephonically)



For the Plaintiff:           Steven Moser, Esq.
                             Paul Pagano, Esq.
                             Moser Law Firm PC
                             5 E Main St
                             Huntington, NY 11743
For Defendant HP:            Kristofor T. Henning, Esq.
                             Ilana Sarah Levin
                             McCarter & English
                             1600 Market Street
                             Suite 3900
                             Philadelphia, PA 19103

For Defendant Unisys:        Jeffrey Howard Ruzal, Esq.
                             Kenneth Welch DiGia, Esq.
                             Epstein Becker & Green, P.C.
                             875 Third Avenue
                             New York, NY 10022


Transcription Service:       Transcriptions Plus II, Inc.
                             61 Beatrice Avenue
                             West Islip, New York 11795
                             laferrara44@gmail.com


Proceedings recorded by electronic sound-recording,
transcript produced by transcription service
                                                                      2
                                 Proceedings

 1                THE CLERK:    Calling case 20-cv-974, Caccavale

 2   v. Hewlett-Packard Company, et al.

 3                Counsel, please state your appearance on the

 4   record.

 5                MR. MOSER:    Steven Moser for the plaintiffs.

 6                Good afternoon, your Honor.

 7                THE COURT:    Good afternoon, Mr. Moser.
 8                MR. PAGANO:    Also Paul Pagano for the

 9   plaintiff.

10                Good afternoon, your Honor.

11                THE COURT:    Afternoon.

12                MR. HENNING:    And your Honor, Kris Henning from

13   McCarter & English for defendants HP Inc., and Hewlett-

14   Packard Enterprise Company.

15                MS. LEVIN:    And this is Ilana Levin from

16   McCarter & English, also for Hewlett-Packard Company and

17   Hewlett-Packard Enterprise Company.
18                MR. RUZAL:    Good afternoon, your Honor.

19                For defendant Unisys Corporation, Jeff Ruzal of

20   Epstein Becker & Green.

21                MR. DIGIA:    And Kenneth DiGia, also of Epstein

22   Becker & Green for Unisys Corporation.

23                THE COURT:    Is that everyone?   Sounds like it.

24   Okay.

25                I note we are here for a pre-motion conference




                       Transcriptions Plus II, Inc.
                                                                     3
                               Proceedings

 1   and we are working under the most difficult of

 2   circumstances because we are in the throws of the second

 3   surge of the pandemic.    So we're doing this by audio

 4   conference.

 5             In that regard, I did note that each party had

 6   multiple counsel.    I would ask you, to the extent

 7   possible, to keep the speaker to one per side, just so we
 8   can keep things straight, and also say your name when you

 9   start speaking.

10             And I want to take this moment to remind

11   counsel of a particular rule in my individuals rules

12   which is this, anyone can make any motion they want,

13   That's not my rule, that's the law, but at a pre-motion

14   conference, I reserve the right to construe some or all

15   of the motion as actually being made based on the pre-

16   motion submissions, and the arguments of counsel.       And I

17   might do that today.    I find that under the present
18   circumstances, in order to try to keep things moving

19   efficiently, it could help.

20             So feel free to argue anything you want to me

21   today and make sure we get a clear record.       So with that

22   in mind, between the two defendants, who would like to

23   start since it's your motions at issue?

24             MR. HENNING:    Your Honor, this is Kris Henning

25   from McCarter & English for HP Inc. and Hewlett-Packard




                       Transcriptions Plus II, Inc.
                                                                     4
                               Proceedings

 1   Enterprise Company.     I'm happy to give a shot, start the

 2   group.

 3              THE COURT:    Okay.    And you're here for -- to

 4   make a 12(b) motion, yes?

 5              MR. HENNING:    Yes, your Honor.    A traditional

 6   12(b)(6) motion, failure to state a claim.       We have been

 7   before your Honor before, so I don't want to assume too
 8   much but also don't want to repeat for the Court some

 9   prior briefs that all of us have put in.

10              Suffice it to say, the plaintiffs are former

11   employees of HP Inc., Hewlett-Packard Company or --

12   or/and Hewlett-Packard Enterprise Company, and there are

13   two claims asserted in the second amended complaint

14   against those defendants; one is a series of claim sunder

15   Sections 191 and 198 of New York Labor Law and another is

16   Section 195, a wage notice claim.       We'll spend most of

17   our time today, I imagine on the 191, 198 claim.
18              Your Honor, the plaintiffs allege that they are

19   manual workers who were paid biweekly instead of weekly.

20   There's no allegation that they didn't receive the total

21   amount of wages they were supposed to receive.

22              THE COURT:    Right.    So let me ask you -- stop

23   you there for a second.    They were paid biweekly, not

24   weekly.   This is not an overtime claim. This is a

25   straight salary that was paid biweekly, correct?




                     Transcriptions Plus II, Inc.
                                                                  5
                               Proceedings

 1              MR. HENNING:   Yes, your Honor.   And I should

 2   say as to HP Inc. and Hewlett-Packard Enterprise Company,

 3   my clients, there is no FLSA claim asserted in the case.

 4              THE COURT:   I mean, I don't need --

 5              MR. HENNING:   I will leave --

 6              THE COURT:   -- (audio interference) judgmental

 7   sense, I -- just so I understand.    I am familiar with
 8   this provision of state law that says when it comes to,

 9   I'll call it, a physical laborer, you need to pay them on

10   a weekly basis.    So what's the basis for dismissing that

11   claim?

12              MR. HENNING:   Your Honor, at the current stage

13   of things, we will accept that allegation as true, that

14   the plaintiffs are manual workers and further as you say,

15   Section 191 requires manual workers to be paid weekly and

16   not more than seven days after the end of the relevant

17   pay period.
18              Our motion says even assuming that is true, the

19   plaintiffs don't state a claim under the New York Labor

20   Law because Section 198 provides relief only to recovery

21   "underpayment" and it is our interpretation of that

22   statute that underpayment does not include a late

23   payment.   Underpayment, the term commonly used, is --

24   means to be paid less than what is required or normal,

25   not later than some weekly due date.




                       Transcriptions Plus II, Inc.
                                                                    6
                               Proceedings

 1             So the upshot of that, your Honor, is even if

 2   you assume that the plaintiffs are manual workers for

 3   current purposes, the statute does not permit      claim to

 4   seek liquidated damages, which is what the plaintiffs

 5   seek, for only late paid wages, as opposed to nonpaid or

 6   underpaid wages.

 7             THE COURT:     Let me make sure I fully understand
 8   this because I do know that there are a number of cases

 9   that have talked about this, and I've dealt with this a

10   little bit myself, I don't think I have written on it,

11   but are you suggesting to me though this provision of the

12   state law that says if you have a manual labor job, again

13   as you say (audio interference) accept this as true, I'm

14   not saying it is true but the allegation, right, that you

15   have to be paid on a weekly basis.      The allegation is

16   that they weren't.

17             Are they without remedy all together, or are
18   you just trying to get a partial dismissal as to the

19   extent of the damages?

20             MR. HENNING:     No, your Honor.   We're seeking

21   dismissal of the entire claim.    Your question is a good

22   one, our defendants who pay late, accepting for the

23   moment as true, the allegations completely immune from

24   any remedy?   The answer is no, that's not our view of the

25   statutory structure.




                     Transcriptions Plus II, Inc.
                                                                 7
                              Proceedings

 1             Section 218 of the New York Labor Law is where

 2   you would go for -- to determine what the remedy is for

 3   violations of the Labor Law other than violations that

 4   allege a failure to pay wages.

 5             And so the statute sort of divides into two,

 6   198(1)(a) provides a remedy for liquidated damages for an

 7   underpayment, that is the failure to pay the required
 8   amount of the wages, but a defendant who pays or an

 9   employer who pays late, under Section 191, the remedy for

10   that is Section 218 and that's for the Commissioner of

11   the Department of Labor, to fashion a remedy that can

12   take into account the equity that each particular case.

13             So in answer to your Honor's question, it us

14   not the case and it is not our position that employers

15   are free to pay late without recourse.

16             THE COURT:    Okay.   But the recourse, it goes

17   beyond my paygrade.    It goes to someone else, is that
18   fair to say?

19             MR. HENNING:    It -- well, I don't know if it

20   goes beyond your Honor's paygrade but it does go to the

21   Commissioner of the Department of Labor to seek civil

22   penalties in that instance and that's been the --

23             THE COURT:    Okay.

24             MR. HENNING:    -- practice of the New York

25   Industrial Board of Appeals as well, as in the past




                    Transcriptions Plus II, Inc.
                                                                  8
                              Proceedings

 1   briefing and would again, should given the chance, a

 2   number of decisions from that agency concluding that a

 3   timeliness claim under Section 191 is remedied by the

 4   Commissioner in Section 218 with civil penalties, as

 5   opposed to liquidated damages under Section 198.

 6             Now your Honor --

 7             THE COURT:   Now, counsel, if I --
 8             MR. HENNING:   -- (audio interference) --

 9             THE COURT:   -- find myself agreeing with you --

10   if I find myself agreeing with you, I'm not saying I do

11   on this particular school, but let's assume you're right,

12   is that all she wrote, as they say for your client?    Is

13   that the only -- I mean, is that a complete defense for

14   you at this point?

15             MR. HENNING:   On these claims, yes, your Honor.

16   On the 191, 198 claim, a conclusion that 198 does not

17   provide for liquidated damages for a claim based on late
18   paid wages that would, in our view, require dismissal of

19   those counts against our client.

20             There is another count against Hewlett-Packard

21   Enterprise, your Honor, that's the except 195 wage notice

22   claim.

23             THE COURT:   Okay.

24             MR. HENNING:   Our view of that one is that it

25   takes just a bit of an explanation first.   So Hewlett-




                    Transcriptions Plus II, Inc.
                                                                     9
                                 Proceedings

 1   Packard --

 2                THE COURT:    You know what then, hold onto that

 3   for one second.    Hold onto that for one second because I

 4   want to try to do this while I've got it sort of teed up.

 5   So let me go to Mr. Moser.         Mr. Moser, tell me --

 6                MR. MOSER:    I'd like to --

 7                THE COURT:    -- why aren't these wrong?
 8                MR. MOSER:    I'm sorry, Judge.    I'd like Mr.

 9   Pagano to handle it.

10                THE COURT:    Okay.

11                MR. MOSER:    I think he's --

12                THE COURT:    Mr. Moser, I've never known you to

13   back down from a fight before, so I am surprised but

14   we'll hear from Mr. Pagano.

15                Mr. Pagano?

16                MR. PAGANO:    I (audio interference) take it

17   that way, your Honor.      We have had some discussions prior
18   to the call and I'm sure that Mr. Moser, as you know, is

19   more than capable of handling it but since I drafted

20   the --

21                THE COURT:    Yes, yes, Mr. Pagano, I'm (audio

22   interference) for your welfare that perhaps he said this

23   isn't our best argument, you do this one in front of

24   Brown.   The only thing I just wanted to see if maybe he's

25   throwing you in front of the judicial bus --




                       Transcriptions Plus II, Inc.
                                                                     10
                              Proceedings

 1             MR. PAGANO:    No, no, no.

 2             THE COURT:    -- but we'll see.   We'll see.

 3             MR. PAGANO:    If anything, Steve is more likely

 4   to be a shield than to push me in front of a bus but --

 5             THE COURT:    All right.   So tell me why --

 6             MR. PAGANO:    -- I think if anything (audio

 7   interference).
 8             THE COURT:    -- counsel's wrong about this.

 9   Tell me why counsel is wrong about this.

10             MR. PAGANO:    Yeah, I think most importantly the

11   Court just said that counsel is wrong about this.        It's

12   my understanding that the decisional framework here,

13   certainly not to tell the Court how to act, but that

14   district courts are bound by decision of the highest

15   level of authority in state courts when apply state law.

16             The only case --

17             THE COURT:    Right.
18             MR. PAGANO:    -- we have on point here is Vega,

19   it's the only appellate division decision on case -- on

20   point rather.    And it states explicitly that there are

21   both private, implied, and explicit private rights of

22   action for violations of New York Labor Law 191(1)(a),

23   the remedies of which are New York Labor Law 198,

24   including liquidated damages.

25             Further, Vega considered the exact argument




                      Transcriptions Plus II, Inc.
                                                                   11
                               Proceedings

 1   that defendants are advancing and said, and I quote,

 2   "Defendant's position that no private right of action

 3   exists is dependent on its erroneous assertion that the

 4   late payment of wages is not an underpayment of wages."

 5              That is the guiding light, from the appellate

 6   division to this court with respect to whether or not

 7   there's a private right of action but we have more than
 8   that.   On the state court level --

 9              THE COURT:    Okay.

10              MR. PAGANO:    -- we also have Rojas and Hi-Tech

11   Metals, which finds the same thing and most importantly,

12   several judges in the Eastern District, or perhaps

13   equally as importantly, has considered this issue and

14   found in favor of Vega and in favor of there being a

15   private right of action which include but are not limited

16   to the Kentania (ph.) case in which Judge Chen had

17   originally found against a private right of action, and
18   subsequently had the ability to revisit the issue and

19   said that even though she didn't necessary -- even though

20   she found it to be tortured, some interpretation of it to

21   be tortured, she still nevertheless recognized that she

22   had a duty to follow the state court's guidance, and that

23   -- also said that she found negatively persuasive.

24              And in fact very recently, within the last two

25   months, we've had a decision from Magistrate Judge Steven




                     Transcriptions Plus II, Inc.
                                                                 12
                             Proceedings

 1   Locke, a report and recommendation, where he upheld Vega,

 2   and referred that to Judge Seybert, who accepted the

 3   report and recommendation in full, saying that amongst

 4   other things, the cases on which the defendants rely on,

 5   including Arciello (ph.), which was decided pre-Vega and

 6   for which Judge Spatt did not have the benefit of Vega,

 7   was -- she was not persuaded by it, and she disagreed
 8   with her coordinate judge.

 9             And then the other cases that plaintiffs rely

10   upon are -- you know, the Finkelstein (ph.) case is out

11   of a Suffolk County County Court and basically -- you

12   know, as we've briefed previously, the decision in that

13   case was tortured.   It basically took a look at the IKEA

14   case out of the Second Department and said, we interpret

15   this to stand for the proposition that there's no private

16   right of action.

17             And cases such as Sorto (ph.), (audio
18   interference) discussing with -- between Judge Locke and

19   Judge Seybert said that case, the IKEA case on which the

20   plaintiffs rely and on which the Phillips (ph.) case

21   relied, did not discuss a private right of action.

22             And with respect to the New York Labor Law 218

23   issue, we briefed this before but just to reiterate,

24   there's nowhere upon our read of it, there's nowhere that

25   says New York Labor Law 218 is the exclusive remedy for a




                    Transcriptions Plus II, Inc.
                                                                13
                             Proceedings

 1   violation of 191.

 2             In fact, if you look at New York Labor Law

 3   218(4), it says that the remedies contained in New York

 4   Labor Law 218 are additional and to be posed, you know,

 5   along with other remedies.

 6             And as far as the Industrial Board of Appeals,

 7   you know, opinions are concerned, I'm not sure
 8   necessarily how persuasive they are in light of all of

 9   the state and federal laws (indiscernible) in the Eastern

10   District of New York but we provided the Court with the

11   case of Spero matter in which liquidated damages were

12   awarded when there was a 191 violation, and they were

13   discussed in the context of the unpaid wage order.

14             So as we see it, your Honor, we respectfully

15   submit that the decisional rubric here is Vega, unless

16   you're convinced that Vega is not -- I'm sorry, unless

17   you're convinced that the Court of Appeals would rule
18   differently, and to our knowledge, every single Eastern

19   District decision that has come out since Vega has found

20   in favor of Vega.

21             THE COURT:   Okay.   Let me go back to counsel

22   for HP for a second.   In light of the decisions in Vega

23   by Judge Locke and by Judge Chen, and understand when it

24   comes to something like Labor Law, Judge Locke knows so

25   much more than I do, why shouldn't I follow those




                    Transcriptions Plus II, Inc.
                                                                       14
                                Proceedings

 1   precedents?

 2               MR. HENNING:   Good question, your Honor.     There

 3   is a split of authority.     There are as Mr. Pagano

 4   mentioned, Arciello and a number of cases on our side,

 5   Vega is certainly the case that the plaintiffs point to.

 6   Here's our view of Vega.     Vega's not binding on this

 7   court.    The New York Court of Appeals in the Second
 8   Circuit have not spoken on the issue.       Vega is a decision

 9   from an intermediate appellate court in New York that is

10   not binding on this court.

11               If the plaintiffs wanted Vega to be binding,

12   they could've sued in the First Department in New York

13   State Court, they didn't do that.        They sit here in front

14   of your Honor in the Eastern District of New York, it's

15   not binding.

16               I'm not here to say it has no role.     As the

17   cases said, many of the cases referred to intermediate
18   appellate decisions as helpful indicators of what the New

19   York Court of Appeals might do.     But the mode of analysis

20   is, we believe, for the Court to conduct a statutory

21   analysis here about what 191 and 198 does and doesn't do,

22   and then can use Vega and these other cases as reference

23   points.    Some call it, you know, data points and decide

24   what the New York Court of Appeals would do.

25               We know what the New York Court of Appeals has




                      Transcriptions Plus II, Inc.
                                                                  15
                              Proceedings

 1   told us about statutory interpretation.   It's told us

 2   that courts are to interpret statutes in a way that gives

 3   effect to their plain meaning, and gives effect to each

 4   of their provisions.

 5              Our view is our interpretation does that, and

 6   Vega does not.   So to put it simply, your Honor, our view

 7   is Vega is wrong, and because it's wrong, the Court is
 8   not required to predict that the New York Court of

 9   Appeals would follow an incorrect decision.

10              In a couple of respects, the Vega court

11   acknowledges the term "underpayment" is really the

12   linchpin of what we're talking about here but then says a

13   late payment can be an underpayment because according to

14   the Court in Vega, at the time payment is due, if it's

15   not made, it's a nonpayment, and therefore, late payment

16   equals underpayment.

17              A few thing about that, number one, there's no
18   explanation in the decision as to why a snapshot in time

19   of many months or years before the lawsuit was filed is

20   the right place to look.   I mean, we can't simply ignore

21   other facts that came after that simply because they're

22   not good for the plaintiff.

23              That would also obliterate the idea of a late

24   payment.   It would make every late payment a nonpayment

25   and that's contrary to our common sense experience.




                      Transcriptions Plus II, Inc.
                                                                 16
                              Proceedings

 1              So Vega also says nothing about Section 218, so

 2   it does not reject that portion of the argument we're

 3   making here about an implied right of action.    It says

 4   nothing about 218, either does Scott.

 5              So we -- our view of the world, your Honor, is

 6   the New York Court of Appeals has said interpret the

 7   statute to give effect to its plain meaning, ours does
 8   that.   There's no support in any New York Court of

 9   Appeals decision we've seen, certainly none pointed out

10   in Vega that interprets the term under to mean timing, as

11   opposed to amounts.    Number two, neither is there any New

12   York Court of Appeals authority that said in interpreting

13   the statute you should take a -- or any statute, you

14   should take a snapshot in time and ignore facts that

15   occur later but before the litigation is filed.

16              I think the cases that Mr. Pagano referenced

17   make this point.   The post-Vega cases do things what I
18   think is in reverse.   Instead of doing the statutory

19   analysis in deciding what's the right answer, and then

20   looking at other case law as guide, the simply defer to

21   Vega and treat Vega as if it came from the New York Court

22   of Appeals or the Second Circuit in which case it's not

23   permitted to be examined.    Here, of course, it is.

24              Take Kintenea, for instance, as Mr. Pagano

25   said, Judge Chen candidly said the reasoning in Vega is




                     Transcriptions Plus II, Inc.
                                                                    17
                                Proceedings

 1   tortured but that she was going to follow it.

 2               Your Honor, to me, tortured means wrong and I

 3   don't know how to read that other than concluding -- the

 4   decision is wrong, but I'm going to follow it.     That puts

 5   Vega in the shoes of a decision from the New York Court

 6   of Appeals or the Second Circuit but that's not where it

 7   comes from.   It comes from the New York Intermediate
 8   Appellate Court is not required, and I would say

 9   shouldn't be followed once you conclude that it's

10   tortured.

11               The Spero Industrial Board of Appeals decision

12   Mr. Pagano referenced is a nonpayment case, not a late

13   payment case, so it doesn't stand for the proposition

14   they assert here.

15               And Sorto, Sorto is consistent, I think, with

16   the other post-Vega decision.     Judge Seybert there

17   doesn't really do the statutory analysis to determine
18   what 198(1) does and doesn't do, but rather sort of

19   engages in an identification of cases, identifies of

20   course, Vega, RCCL and the Max Finkelstein cases we cite,

21   and simply defers to Vega.

22               So that's a long way of saying --

23               THE COURT:   Hold on a second.   Are you

24   suggesting --

25               MR. HENNING:   -- (audio interference).




                      Transcriptions Plus II, Inc.
                                                                   18
                              Proceedings

 1             THE COURT:   -- are you suggesting on that case,

 2   on Sorto, are you suggesting it's Judge Seybert's

 3   analysis or Judge Locke's analysis that you're disputing?

 4             MR. HENNING:   Well, Judge Seybert adopted the

 5   report and recommendation.

 6             THE COURT:   Right.

 7             MR. HENNING:   And so the -- Judge Seybert's
 8   analysis in that opinion, as I read it, sort of

 9   identifies the cases on both sides and we concede there

10   are cases on both sides, and defers to Vega because it's

11   a First Department Appellate Division case.

12             One last word on that.   The IKEA case that we

13   cited in our prior papers in our letter, I believe, comes

14   from the Second Department, and we believe IKEA is to be

15   read supporting our interpretation of 191, 198.     There's

16   an Industrial Board of Appeals decision that is the sort

17   of starting point of IKEA, that concludes a 191 violation
18   but doesn't provide for liquidated damages.

19             The Industrial Board of Appeals would've had to

20   have imposed liquidated damages if it were a non -- if a

21   late payment were an underpayment, and it didn't.

22             One last thing, your Honor, by asking you to do

23   the analysis, statutory analysis that's required by the

24   New York Court of Appeals in the Second Circuit, and not

25   blindly defer to Vega, I don't think we're asking you to




                    Transcriptions Plus II, Inc.
                                                                  19
                              Proceedings

 1   go out on a limb, we cited a Lychee (ph.) case in some

 2   prior papers where the Second Circuit was -- showed no

 3   hesitation to disregard a New York Appellate Division

4    decision that it thought was wrong.

 5               There were other examples inside the Eastern

 6   District of New York, as well, just two or three to

 7   consider.   New York -- City of New York v. Golden Feather
 8   Smoke Shop comes from Judge Amon, 2009, 2009 W.L. 2612345

 9   says, "New York Appellate Division decisions are

10   "helpful" indicators of how New York Court of Appeals

11   might rule, but predicated that the New York Court of

12   Appeals would reject an appellate division decision there

13   called Cayuga (ph.) because among other reasons, it

14   wasn't faithful to the plain language of the statute.

15               Likewise, Stevens v. Webb from the Eastern

16   District of New York, Judge Matsumoto, 2014, 2014 W.L.

17   1154246, rejects an appellate division decision called
18   Cunningham, and the quote there I think is particularly

19   on point here.   Therefore, the Court of Appeals prior

20   precedence and the relevant statute's legislative history

21   provide persuasive data that the state's highest court

22   would not rule in accord with Cunningham.

23               We say same for here for Vega.   The New York

24   Court of Appeals prior precedence are that the plain

25   language of the statute must be enforced and to do that,




                      Transcriptions Plus II, Inc.
                                                                     20
                                Proceedings

 1   underpayment doesn't mean late payment.

 2               THE COURT:   Okay.   So let me ask you a

 3   fascinating question because you're really       doing a great

 4   job, at least everyone is, it's an interesting issue

 5   obviously, it's a hot issue, right, because there are all

 6   these decisions, is there anything sort of percolating

 7   from a litigation standpoint, either at the Court of
 8   Appeals or at the Second Circuit that right resolve this

 9   for us?

10               MR. HENNING:   Your Honor, good question.      We

11   keep looking.     We're not aware of the case before the New

12   York Court of Appeals or the Second Circuit in the

13   pipeline.    There is the Max Finkelstein (ph.) cases that

14   we cite to the Court is on appeal to the Second

15   Department in the New York Appellate Division, but I'm

16   not aware, at least on our side, of anything in the

17   pipeline to the New York Court of Appeals or the Second
18   Circuit.    I don't think Vega was appealed to the New York

19   Court of Appeals, so it ended there.

20               THE COURT:   Got it.   I was hoping that the

21   cavalry was rushing in but no luck.      Okay.   That's all

22   right.    Okay.   I think I've got my hands around this

23   issue, and let me just put it on the record while I have

24   it.

25               So it's a very interesting question.       I've come




                       Transcriptions Plus II, Inc.
                                                                 21
                             Proceedings

 1   across this question in a slightly different context, or

 2   at least I've had some cases involving the statute about

 3   late payment for manual labor is an interesting issue,

 4   counsel's done a very good job with this, under very

 5   difficult conditions.

 6             As I said at the beginning, I do reserve the

 7   right to deem a motion made based on the filings to date,
 8   and I'm going to do that with this portion of the motion,

 9   and that's for the following reasons.   While I appreciate

10   HP's counsel's invitation for me to do the statutory

11   analysis in light of the absence of binding authority,

12   look at the reasoning of Vega to a certain extent, but

13   more importantly, the decisions by Judge Chen and Judge

14   Locke, both of whom are incredibly hardworking, dedicated

15   prudent jurists who have great familiarity with these

16   issues, I am persuaded by those opinions taken together

17   that right now, I am going to side with them.   In other
18   words, I am going to find that there is a remedy and

19   therefore, I'm going to deny the motion to dismiss.

20             Obviously, to the extent that discovery shows

21   something different, and counsel had raised the issue

22   about whether or not these individuals were really manual

23   laborers and so forth, everything is on -- you know, is

24   open and should there be a decision from another binding

25   court, I'm always eager to hear from you again.   So I'll




                    Transcriptions Plus II, Inc.
                                                                     22
                               Proceedings

 1   close the door but not forever on this, so we can always

 2   deal with this later.

 3              So that's how I am going to rule on that

 4   portion of the motion.    Now counsel for HP, do you have -

 5   - you had another piece that you wanted to tell me about

 6   or that was it?

 7              MR. HENNING:    Your Honor, there is a second
 8   count against HP, a wage notice claim but if the case

 9   will proceed on the 191, 198 I don't think the scope of

10   discovery will be very different.       I don't think the

11   additional count adds to the scope of discovery in the

12   case, so probably better to raise that later as well.

13              THE COURT:    Counsel, let me say, thank you for

14   that.   All right?   In other words, as advocates we really

15   get sort of -- so bent on fighting a fight, that

16   sometimes it's better to say oh, let's put that fight

17   over for another day, so I greatly appreciate that.         I
18   think this is a wise decision.    So we'll put that off for

19   today, all right?

20              Which brings me to counsel for Unisys.      You

21   have a motion as well, correct?

22              MR. RUZAL:    That's correct, your Honor, and

23   this is Jeff Ruzal from Epstein Becker & Green speaking

24   for defendant Unisys.

25              THE COURT:    Excellent.   Now this may not be




                       Transcriptions Plus II, Inc.
                                                                   23
                               Proceedings

 1   your whole motion, and I'm trying to keep all these

 2   papers in front of me.    In the virtual world it's harder,

 3   because sometimes the window is closed and so forth.

 4             But there's one part of your motion that

 5   troubles me from the outset and maybe you can correct me

 6   if I'm wrong, or maybe we have to do something a little

 7   bit different but part of your motion at least, is
 8   dependent on these releases that were purportedly signed

 9   by two of the three plaintiffs, if I have that right.

10             MR. RUZAL:     Yes, your Honor.

11             THE COURT:     Okay.   My question is, can we

12   review that issue on the 12(b)(6) motion?      In other

13   words, doesn't that necessarily involve papers that are

14   outside the four corners of the complaint?

15             MR. RUZAL:     Well, your Honor, it's my

16   understanding first off that Mr. Pagano in his moving

17   papers, or at least in his moving papers with respect to
18   the first series of the parties' attempt to move to

19   dismiss, that there was the agreement that Mr. Pagano

20   would withdraw such claims from those -- this individual.

21   So I don't know that there's further --

22             THE COURT:     (Audio interference) done.

23             MR. RUZAL:     -- scrutiny (audio interference)

24             THE COURT:     Because it's done, yes?

25             MR. MOSER:     This is (audio interference), your




                    Transcriptions Plus II, Inc.
                                                                        24
                                Proceedings

 1   Honor.   Mr. Ruzal is correct.       The FLSA claims that

 2   plaintiffs were discussing is only on behalf of Mr.

 3   Sorbie, and similarly situated individuals which don't

 4   include any of the other named plaintiffs, including Mr.

 5   Billups who was added by virtue of the second amended

 6   complaint.

 7                THE COURT:   Got it.    Thank you.   Sorry, I
 8   missed that part.    Okay.   Good.     I would've converted it

 9   to a 12(c) motion anyway, but I just wanted to get that

10   straight at the beginning, so thank you.

11                All right.   Back to counsel for Unisys, tell me

12   what else you would like to discuss today.

13                MR. RUZAL:   Sure.     Thank you, your Honor.    So

14   just wanting to focus on the new FLSA claim in the second

15   amended complaint, if I may?

16                THE COURT:   Yes, please.

17                MR. RUZAL:   Thank you.    The motion would be
18   again, the 12(b)(6), failure to state a claim and we have

19   a number of reasons that are sort of intertwined as to

20   why we think that plaintiff should not be able to go

21   forward with their FLSA claim, the first of which is

22   simply under Iqbal and Twombly standard -- the second

23   amended complaint simply fails to contain any pleading

24   that plaintiff is entitled to any relief under the FLSA

25   and the first supporting point for that is that the FLSA,




                       Transcriptions Plus II, Inc.
                                                                25
                             Proceedings

 1   nor its implementing regulations, provide for any such

 2   relief, for any such claim.

 3             If your Honor were to look at the regulations

 4   at 29 CFR 778.106, which speaks to time of payment,

 5   quoting, "The DOL states that there's no requirement in

 6   the act in the FLSA that overtime compensation is to be

 7   paid weekly."
 8             The time of payment is not something that the

 9   FLSA concerns itself with and while the DOJ has provided

10   guidance, or guidelines with respect to the prompt

11   payment of overtime, the regulations state that when the

12   correct amount of overtime compensation cannot be

13   determined until sometime after the regular pay period,

14   the requirements of the FLSA will be satisfied if the

15   employer pays the excess overtime compensation soon after

16   the regular pay period as is practical.

17             And so here, your Honor, we find ourselves
18   where plaintiff Sorbie had been paid his compensation one

19   day before the pay period ends, meaning that there could

20   be no way that overtime could even be calculated within

21   the same pay period because it had already been paid and

22   --

23             THE COURT:   Right.

24             MR. RUZAL:   -- because they pay on a current

25   biweekly basis, the overtime is paid within the next




                     Transcriptions Plus II, Inc.
                                                                  26
                              Proceedings

 1   available paycheck and so for these reasons, again, one,

 2   the FLSA does not set forth with respect to time of

 3   payment, and then going with the DOJ's interpretive

 4   guidance about paying as -- you know, what is reasonable

 5   and practical, we believe that Unisys does that and this

 6   is gleaned, I should add, your Honor, by the pay stubs

 7   itself.   This is not a matter where we would need some
 8   ancillary evidence to prove this out.

 9              So for those two reasons, we simply believe

10   that there's no basis for Mr. Pagano and plaintiff to go

11   forward with this FLSA claim.

12              THE COURT:   Okay.   Hang on.   This sort of

13   dovetails with the first question I asked you on the

14   other claim, assuring not to be a viable issue anyway,

15   how does this fall into a 12(b)(6)?

16              MR. RUZAL:   So there would be no relief that

17   the FLSA would provide for the late payment of wages.
18              THE COURT:   Right, but once you say to me, not

19   so much the late payment -- well, that's one issue,

20   right, is there remedy for the late payment but if it's

21   paid within that reasonable time, when I hear that, don't

22   I automatically here well, that's going to be a factual

23   issue?

24              MR. RUZAL:   If we're talking, your Honor, about

25   the interpretation of what's reasonable and what's not, I




                     Transcriptions Plus II, Inc.
                                                                  27
                              Proceedings

 1   agree 100 percent but that's not what defendant Unisys is

 2   -- the basis of its motion.   The basis of its motion are

 3   twofold; one, the plaintiffs' claim in its second amended

 4   complaint, states that Unisys had the ability to pay

 5   plaintiffs' overtime compensation on the regular pay date

 6   for the period of time in which -- for such workweek

 7   ends.          That simply not factually accurate.     That,
 8   you know, plaintiff Sorbie was paid before the pay period

 9   was ended, therefore there was no overtime compensation

10   that could be paid.    That's not a question of

11   interpreting what's reasonable and what's not.    That's

12   just a statement of it would be an impossibility that

13   overtime could be paid within that pay period, and that's

14   what the complaint states and there really is no (audio

15   interference) --

16             THE COURT:    But counsel, when you say to me

17   that's not factually accurate, you know, isn't there some
18   part of your brain that's going to be I think that's a

19   summary judgment motion?

20             MR. RUZAL:    Perhaps if we were to provide your

21   Honor, for example, some outside evidence that described

22   Unisys' payroll structure and the basis upon which it

23   formulates its decision to pay overtime or not.   I'm just

24   stating, your Honor, that the complaint itself makes an

25   unsupported allegation and we don't believe that without




                    Transcriptions Plus II, Inc.
                                                                  28
                             Proceedings

 1   that support, the claim could move forward.    That's the

 2   first part.

 3             The second part --

 4             THE COURT:   Okay.

 5             MR. RUZAL:   -- is that the FLSA, your Honor,

 6   simply does not provide for that relief, and we think

 7   that likewise is a valid reason to make this motion at
 8   this stage of the litigation.

 9             THE COURT:   Okay.    Let's just talk about that

10   part for a second, just -- do I have the whole picture,

11   is there also a parallel state claim with that or no?

12             MR. RUZAL:   Well, yes, your Honor, there is the

13   191 and 198 claim that was also brought against defendant

14   Unisys and --

15             THE COURT:   Right.

16             MR. RUZAL:   -- our -- look, our argument was

17   fully aligned with that of the HP defendants, which Mr.
18   Henning had made on the record.

19             THE COURT:   Right.

20             MR. RUZAL:   And there was (audio

21   interference) --

22             THE COURT:   But I just want to make sure I have

23   the point, the point adequately sharpened.

24             MR. RUZAL:   All right.

25             THE COURT:   The point is that while there might




                     Transcriptions Plus II, Inc.
                                                                   29
                              Proceedings

 1   be relief under the state law for that, there isn't under

 2   the FLSA, yes?

 3             MR. RUZAL:    That's right, your Honor, and it's

 4   not really -- I mean, it's an analog loosely speaking,

 5   but it's a different issue than the New York Labor Law.

 6             THE COURT:    Right.

 7             MR. RUZAL:    Yes.
 8             THE COURT:    Okay.    Well, done.

 9             MR. PAGANO:    May I, your Honor?

10             THE COURT:    All right.    Good.    Yes, please.

11             MR. PAGANO:    So obviously, some of this I agree

12   with Mr. Ruzal about and the mass majority of it we can

13   disagree about but the FLSA --

14             THE COURT:    Let's take it from the top.

15             MR. PAGANO:    -- (audio interference).

16             THE COURT:    Let's start with the question, do

17   you have authority that suggests that the FLSA does
18   provide for this kind of relief?

19             MR. PAGANO:    Yes, I mean -- yes, there is --

20   while the -- I'm sorry, I was about to get into that.

21   The FLSA requires prompt payment but it doesn't state

22   explicitly what prompt payment is.      So what the courts

23   have done is they have relied in part on the Department

24   of Labor guidelines.    What the Department of Labor

25   guidelines say is threefold.




                      Transcriptions Plus II, Inc.
                                                                 30
                               Proceedings

 1             The first is, and this is the general rule, is

 2   that overtime compensation is to be paid in a particular

 3   workweek that you would receive your regular pay.     If and

 4   only if you cannot achieve that by virtue of the fact

 5   that you can't do the calculation timely, or you can't

 6   pay it timely, then it can be paid later but in no event,

 7   later than the next pay period.
 8             So what we have alleged in our complaint, your

 9   Honor, is exactly that.     We say that -- and I can give

10   you the paragraph citations in the second amended

11   complaint, and I'm sure your Honor doesn't want them at

12   this moment, but I can --

13             THE COURT:    I don't, but thank you.

14             MR. PAGANO:     -- it provides -- the complaint

15   mirrors exactly the regulations that -- the Department of

16   Labor regulations that courts have relied on.     They claim

17   that Mr. Sorbie earned overtime in a particular week.
18   They claim that because he entered his overtime on every

19   Friday, that the defendants could have -- not just

20   overtime, his regular time every Friday, the defendants

21   could have paid him in a timely manner, and that they

22   have not done so, and that is as far as the pleading

23   standard -- we also gave the exact weeks in Mr. -- that

24   Mr. Sorbie was not paid timely and we gave the exact

25   amounts of hours -- or approximate amount of hours, 185,




                    Transcriptions Plus II, Inc.
                                                                 31
                            Proceedings

 1   that he was not paid timely.

 2             So under any pleading standard including

 3   Twombly, I believe that the complaint is more than

4    sufficient for those purposes.

 5             The other point that defendants have raised,

6    your Honor, you've already hit exactly on the head, okay?

 7   It's a question of fact.   Defendant is sitting here and
 8   saying that they could not have paid him sooner, that

 9   they could not have paid Mr. Sorbie sooner, and they

10   couldn't have calculated it sooner.   They want us to take

11   that as a given without actually looking at what the

12   facts are, and we would submit to you, your Honor, that

13   by way of example that the way the biweekly pay period

14   works is let's say -- you don't have to use these exact

15   dates but just to give you an example, let's say we're

16   talking about the first two weeks of November, right?      So

17   on the Friday of the first week of November, Mr. Sorbie
18   and the other similarly situated people, go in, they put

19   in their overtime, they put in the regular time, and at

20   that time, the defendants, at least it's our position,

21   and at worst it's a question of fact, have the ability to

22   determine the amount of overtime that he's worked for

23   that period, okay?

24             He then does the same thing on the next Friday,

25   so the second week of November.   That Thursday, he is




                    Transcriptions Plus II, Inc.
                                                                   32
                               Proceedings

 1   paid his regular pay in full, and he's paid any overtime

 2   for the prior period, meaning the prior two weeks, not

 3   that set of two weeks, but the prior two weeks.

 4              We believe that the regulations in the case law

 5   bear out that that's a violation of the FLSA and at

 6   minimum, we feel that it's a question of fact that is not

 7   resolvable on a 12(b)(6) motion.
 8              THE COURT:    Okay.   So this is very curious to

 9   me.   The remedy for a nonprompt payment under your

10   analysis would be what?    In other words, I owed him $85

11   last week in overtime and I waited three weeks to pay it

12   and that's deemed not prompt.

13              MR. PAGANO:    Right.

14              THE COURT:    Is it treble damages, is there some

15   fixed fee or --

16              MR. PAGANO:    It would be comparable to a remedy

17   under the New York Labor Law 191, liquidated damages,
18   attorney's fees, et cetera.

19              THE COURT:    I mean, given the nature of the

20   statute and I have not read the Meadows v. Pleney (ph.)

21   cases, which I am embarrassed to say, I wish I had read

22   that before today, I find it extraordinary that courts

23   could read the statute to include remedies for fees that

24   aren't otherwise in the statute.      How is that?

25              MR. PAGANO:    And this is (audio interference) -




                       Transcriptions Plus II, Inc.
                                                                      33
                               Proceedings

 1   -

 2             THE COURT:     In other words, how --

 3             MR. PAGANO:     I mean, I can't -- I can't speak

 4   to why, you know, the judges have decided in the cases

 5   that they've decided, other than to point you to the

 6   cases that we have articulated and the regulations.

 7   That's what the courts have interpreted.      They have
 8   required that payments be -- to the extent practicable,

 9   be made in the same period, the overtime payments made in

10   the same period as regular pay, and the question as to

11   whether or not Unisys has achieved that as a question of

12   fact.

13             THE COURT:     Wow.   I mean, I understand --

14             MR. MOSER:     And --

15             THE COURT:     Go ahead.

16             MR. MOSER:     If I may, your Honor, the appeals

17   courts have said that nonpayment of wages or late payment
18   of wages can be equally damaging to an employee, so --

19             THE COURT:     I understand but that's not the

20   point, Mr. Moser, right?    When I get a letter from your

21   office which says you know, due to the FLSA silence on

22   the issue, courts have decided this, I find that to be

23   extraordinary and that not -- not as easy as the first

24   issue we dealt with, let me put it that way, right?       It's

25   a little bit trickier.




                    Transcriptions Plus II, Inc.
                                                                     34
                               Proceedings

 1             Okay.    What I am going to do then is I'm going

 2   to ask counsel -- well, let me throw this out there for

 3   both sides, if I give you the opportunity to brief this,

 4   is there more authority I should be looking at other than

 5   what's in your letters?

 6             MR. PAGANO:     I'm sorry, I didn't hear the end

7    of what your Honor said.
 8             THE COURT:     I'm sorry.   I said if I give you

 9   time to brief this issue, right, the issue about whether

10   or not -- okay, let me say this, I believe the question

11   of whether they could've paid more promptly, or if they

12   had the capacity, or they should have, (indiscernible)

13   factual issues, I'm not going to rule on that on a motion

14   to dismiss.

15             The only issue I'm interested is whether there

16   is actually this remedy under the statute.       So if I give

17   you more time to brief that narrow issue, is there more
18   authority you would like to add, or is everything out

19   there in your letters?

20             MR. PAGANO:     From the plaintiffs' side, I would

21   say that we would submit additional authority.

22             THE COURT:     Okay.   Counsel from Unisys, you

23   feel the same way?

24             MR. RUZAL:     Yes, yes, your Honor, we'd like the

25   opportunity to further brief the piece specifically on




                       Transcriptions Plus II, Inc.
                                                                     35
                               Proceedings

 1   remedy.

 2              THE COURT:    Right, that's the one issue I'm

 3   interested in, does the statute provide for this remedy?

 4   Because that, I do believe is appropriate for resolution

 5   on a 12(b)(6) and if you get me your brief, I'll dig into

 6   it.   So how long would you like to do that?

 7              MR. RUZAL:    Your Honor, if we may have 30 days.
 8              THE COURT:    You know, it's a pandemic, it's

 9   like a national emergency, so absolutely.      30 days is

10   fine with me.   How about plaintiffs' will respond to

11   that, how much time would you like?

12              MR. PAGANO:    Well, we'll take three weeks to be

13   fine.

14              THE COURT:    Okay.   Good, three weeks?   And any

15   brief reply, and I mean very brief reply, I'm probably

16   not going to need much, a page or two, you could do a

17   week after that.   Does that sound good?
18              MR. RUZAL:    Yes, your Honor, thank you.

19              THE COURT:    Sure.   So you'll submit all of

20   those materials together for me in about 60 days, and

21   we'll dig into it.   It sounds like a very interesting

22   issue.

23              Now having recognized that I am not going to

24   dismiss this on the basis of what I deem to be the

25   intertwined factual issues, but potentially only on this




                     Transcriptions Plus II, Inc.
                                                                    36
                              Proceedings

 1   one issue, are there other issues we need to talk about

 2   today, or did I get everything?

 3             MR. DIGIA:   This is Kenneth DiGia for Unisys,

 4   your Honor, and I know you indicated you didn't want

 5   multiple people speaking, I was wondering if I could just

 6   make one point as it related to one point.

 7             THE COURT:   Sure.   No, absolutely.    Everyone's
 8   doing great today.   I just didn't want you interrupting

 9   each other, so that's great.   Thank you.

10             MR. DIGIA:   Okay, thank you.     I would like to

11   point out that plaintiffs' complaint is a little unclear

12   as to whether they are seeking relief for payment of

13   regular wages from Unisys under 191, 198, and we heard

14   everything your Honor said on that, but I would like to

15   make the point that given the way Unisys makes its

16   payments, it always pays those regular wages within seven

17   days of the end of the work week.
18             So even though it pays biweekly, since it pays

19   early, it always pays it within seven days of the end of

20   the work week.

21             THE COURT:   Okay.   So let's look at that --

22             MR. DIGIA:   And that there would be no claim

23   under 191 for those wages against Unisys --

24             THE COURT:   Right, but that --

25             MR. DIGIA:   -- understanding what the Court




                      Transcriptions Plus II, Inc.
                                                                     37
                                 Proceedings

 1   said.

 2                THE COURT:    That to me again, falls squarely

 3   into the area of something that has to be done on a

 4   summary judgment motion.      Now that doesn't mean we have

 5   to have 15 years of extended fishing voyages before we

 6   get there.    If we want to sort of tee this up for more

 7   limited motion, I'm happy to do that with you, you know,
 8   giving over whatever discovery you need on those points,

 9   but I am going to right now, let counsel work that out

10   because so far it sounds to me like you're working

11   together quite reasonably and I don't want to interfere

12   with that dynamic.

13                So I would urge you to meet and confer on that

14   issue and get back to me as to whether or not you could

15   resolve it, or if you want to try to tee it up for kind

16   of an expedite summary judgment on that point.          That

17   sound fair?
18                MR. DIGIA:    Yes, your Honor.

19                THE COURT:    Okay.   It's a good point.   Thank

20   you.

21                Anything else anyone wants to bring up today?

22   All right, not hearing anything -- well, go ahead, sir.

23                MR. PAGANO:    No, I was just going to say I

24   think that there's some discovery issues that the parties

25   will have to work with Magistrate Tomlinson in light of




                       Transcriptions Plus II, Inc.
                                                                       38
                                  Proceedings

 1   your Honor's rulings but I am sure we can figure that out

 2   on our own.

 3                THE COURT:    And you are so fortunate, I might

 4   add, to have Magistrate Judge Tomlinson because I was a

 5   magistrate for many years, and she's much better than I

 6   was at it.    She's just -- you're very -- great.      So, I am

 7   sure that will be satisfactory.
 8                I have a few other things for the parties,

 9   which are please wear a mask, wash your hands, stay safe.

10   I'm hoping we're coming to the end of this terrible

11   period of our history and we'll have vaccines soon, I

12   hope, so stay well in the meantime, all right?

13                IN UNISON:    Thank you, your Honor.

14                THE COURT:    All right.   Thank you.   Everyone

15   did a fine job today.       Thank you for your help.   All

16   right?   Be well.

17                             (Matter Concluded)
18                                  -o0o-

19

20

21

22

23

24

25




                       Transcriptions Plus II, Inc.
                                                           39
          C   E    R   T    I   F   I   C   A    T   E



          I, LINDA FERRARA, hereby certify that the

foregoing transcript of the said proceedings is a true

and accurate transcript from the electronic sound-

recording of the proceedings reduced to typewriting in

the above-entitled matter.


          I FURTHER CERTIFY that I am not a relative or

employee or attorney or counsel of any of the parties,

nor a relative or employee of such attorney or counsel,

or financially interested directly or indirectly in this

action.



          IN WITNESS WHEREOF, I hereunto set my hand this

13th day of January 2021.




                            AAERT CET 656
                            Transcriptions Plus II, Inc.




                  Transcriptions Plus II, Inc.
